                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT,                                      CIVIL ACTION
    Plaintiff,

        v.                                            N0.18-5111

KEEFE GROUP,
    Defendant.

                                              ORDER

        AND NOW, this    6th   day of December 2018, upon considering Plaintiffs Motion for leave

to proceed informapauperis (ECF Doc. No. 1), his prose Complaint (ECF Doc. No. 2), and for

reasons in the accompanying Memorandum, it is ORDERED:

        1.      Plaintiffs Motion for leave to proceed in forma pauperis (ECF Doc. No. 1) is

GRANTED;

        2.      Plaintiffs Complaint (ECF Doc. No. 2) is DISMISSED without prejudice with

leave for Plaintiff to file an amended complaint entirely consistent with the accompanying

Memorandum and Federal Rule of Civil Procedure 11 no later than January 11, 2019 or we shall

close this case; and,

        3.     The Clerk of Court shall not issue summons until further Order.
